DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/20210 has been entered.
Notice of Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: the second layout pattern of the second mask being substantially aligned with a part of the first wiring openings of the overlay portion when performing the second exposure process, wherein the first wiring openings are covered by the second mask when performing the second exposure process.
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: an overlay portion of the first portion and the second portion of the photoresist layer being covered by the second mask, and the second alignment pattern of the second mask being substantially aligned with the first alignment opening formed in the photoresist layer when performing the second 
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 14 including: a part of the first portion and the second portion of the photoresist layer being covered by the second mask, and the second alignment pattern of the second mask being substantially aligned with the first alignment opening formed in the photoresist layer when performing the second step exposure process; forming an alignment mark in the first alignment opening; and forming a plurality of conductive wirings in the first wiring openings and the second wiring openings, wherein the conductive wirings are electrically connected to the at least one integrated circuit component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813